NOTICE: SLIP OPINION
                      (not the court’s final written decision)


The opinion that begins on the next page is a slip opinion. Slip opinions are the
written opinions that are originally filed by the court.
A slip opinion is not necessarily the court’s final written decision. Slip opinions
can be changed by subsequent court orders. For example, a court may issue an
order making substantive changes to a slip opinion or publishing for precedential
purposes a previously “unpublished” opinion. Additionally, nonsubstantive edits
(for style, grammar, citation, format, punctuation, etc.) are made before the
opinions that have precedential value are published in the official reports of court
decisions: the Washington Reports 2d and the Washington Appellate Reports. An
opinion in the official reports replaces the slip opinion as the official opinion of
the court.
The slip opinion that begins on the next page is for a published opinion, and it
has since been revised for publication in the printed official reports. The official
text of the court’s opinion is found in the advance sheets and the bound volumes
of the official reports. Also, an electronic version (intended to mirror the
language found in the official reports) of the revised opinion can be found, free of
charge, at this website: https://www.lexisnexis.com/clients/wareports.
For more information about precedential (published) opinions, nonprecedential
(unpublished) opinions, slip opinions, and the official reports, see
https://www.courts.wa.gov/opinions and the information that is linked there.
                                           


                                                                       This opinion was filed for record
                                                                       at 8:559

              U.S. 356, 130 S. Ct. 1473, 176 L. Ed. 2d 284 (2010) is an affirmation of an old n1le

              of state constitutional law- the duty to provide effective assistance of counsel

              includes the duty to reasonably research and apply relevant statutes. However,

              language in certain Washington appellate cases made it appear that this well-
                                          
              In re Pers. Restraint ofTsai, No. 88770-5
              In re Pers. Restraint ofJagana, No. 89992-4


              established rule did not apply to RCW 10.40.200. In superseding those cases,

              Padilla significantly changed state law.

                     Muhammadou Jagana raises a claim that would have been rejected before

              Padilla based on those superseded appellate cases. We therefore reverse the Court

              of Appeals' order dismissing Jagana's personal restraint petition (PRP) and remand

              to the trial court for an evidentiary hearing. However, Yung-Cheng Tsai's claim

              was available before Padilla, and Tsai did in fact raise his claim with the assistance

              of an attorney in 2008. That motion was denied based on an issue of law not

              affected by Padilla, and Tsai did not appeal. We therefore affirm the Court of

              Appeals' order dismissing Tsai 's PRP.

                                   FACTUAL AND PROCEDURAL HISTORY

              A.     Yung-Cheng Tsai

                     On July 27, 2006, Tsai pleaded guilty to one count of unlawful possession of

              a controlled substance with intent to deliver (marijuana). On August 29, 2006, the

              trial court sentenced him to 11 months in jail and 12 months of community

              custody. Tsai did not appeal. On or about October 30, 2007, Tsai received a

              notice to appear from the United States Immigration and Naturalization Services,

              which informed him that he was subject to removal (also known as deportation)

              based on his conviction.




                                                            2
                                             
              In re Pers. Restraint ofTsai, No. 88770-5
              In re Pers. Restraint ofJagana, No. 89992-4


                     On July 21, 2008, Tsai filed a motion to withdraw his guilty plea under CrR

              7 .8, alleging that his attorney wrongfully advised him he would not be deportable

              if he accepted the State's plea offer and that this erroneous advice was prejudicial.

              The trial court denied Tsai' s motion as time barred. The motion was filed over one

              year after Tsai pleaded guilty, and the trial court held that equitable tolling did not

              apply. The trial court did not transfer Tsai' s motion to the Court of Appeals for

              consideration as a PRP. Tsai did not appeal or otherwise pursue his 2008 motion.

                     On May 18, 2011, Tsai again moved to withdraw his guilty plea under CrR

              7.8 based on his attorney's alleged erroneous advice. Tsai argued his motion was

              exempt from the one-year time bar in RCW 10.73.090(1) under RCW 10.73.100(6)

              because Padilla and State v. Sandoval, 171 Wn.2d 163, 249 P.3d 1015 (2011)

              (applying Padilla) effected a significant, material change in the law that applies

              retroactively.

                     The trial court initially denied Tsai's 2011 motion, holding it was time

              barred. On Tsai' s motion, the trial court vacated its holding and transferred the

              motion to the Court of Appeals to be considered as a PRP. The Court of Appeals

              denied Tsai's PRP as time barred, holding that Padilla and Sandoval do not apply

              retroactively. We granted Tsai's motion for discretionary review and consolidated

              his case with Jagana's. In re Pers. Restraint ofYung-Cheng Tsai, 180 Wn.2d

              1014,327 P.3d 55 (2014).

                                                            3
                                              
              In re Pers. Restraint ofTsai, No. 88770-5
              In re Pers. Restraint ofJagana, No. 89992-4


              B.        Muhammadou Jagana

                        On June 7, 2006, Jagana pleaded guilty to one count of possession of a

              controlled substance (cocaine). He was sentenced to three months of electronic

              home monitoring. J agana did not appeal.

                        On November 4, 2010, Jagana moved to withdraw his guilty plea under CrR

              7.8. Relying on Padilla, Jagana asserted that his attorney failed to investigate

              Jagana's immigration status, did not advise him that his guilty plea could have

              immigration consequences, and did not advise him to speak with an immigration

              attorney. The trial court transferred Jagana's motion to the Court of Appeals to be

              considered as a PRP.

                        The Court of Appeals initially filed a published opinion holding Jagana's

              PRP was timely under RCW 10.73.100(6) and remanding the case to the trial court

              for a reference hearing. In re Pers. Restraint ofJagana, 170 Wn. App. 32, 282

              P.3d 1153 (2012). The Court of Appeals reasoned that Padilla was a significant,

              material change in the law and that Padilla should apply retroactively because it

              was not a new rule; it merely applied the standard analysis for ineffective

              assistance of counsel to a new set of facts.

                        The State sought discretionary review, and we remanded to the Court of

              Appeals for reconsideration in light of Chaidez v. United States, 568 U.S._, 133

              S. Ct. 1103, 1107, 185 L. Ed. 2d 149 (2013), which held Padilla did announce a

                                                            4
                                                  
          In re Pers. Restraint ofTsai, No. 88770-5
          In re Pers. Restraint ofJagana, No. 89992-4


          new rule that does not apply retroactively to matters on collateral review. In re

          Pers. Restraint ofJagana, 177 Wn.2d 1027, 309 P.3d 1186 (2013). On

          reconsideration, the Court of Appeals withdrew its opinion and dismissed Jagana's

          PRP as time barred. We granted Jagana's motion for discretionary review and

          consolidated his case with Tsai' s. In re Pers. Restraint ofJagana, 180 Wn.2d

              1014,327 P.3d 55 (2014).

                                                          ISSUES

                        A.      Are the PRPs exempt from the one-year time bar in RCW

              10.73.090(1) under RCW 10.73.100(6)?

                        B.      If the PRPs are not time barred, are the petitioners entitled to relief or

              evidentiary hearings on the merits of their claims?

                                                        ANALYSIS

              A.        As applied to Washington, Padilla did not announce a new rule, but it did
                        effect a significant change in the law under RCW 10.73.100(6)

                        1.      The unreasonable failure to give any advice about the immigration
                                consequences of a guilty plea was already deficient performance in
                                Washington under the ordinary Strickland test

                        A criminal defendant's right to the assistance of counsel derives from the

              Sixth Amendment to the United States Constitution and article I, section 22 of the

              Washington Constitution. Under these provisions, a criminal defense attorney has

              the constitutional duty to provide assistance that is effective. Strickland v.



                                                              5
                                           
          In re Pers. Restraint ofTsai, No. 88770-5
          In re Pers. Restraint of.Jagana, No. 89992-4


              Washington, 466 U.S. 668, 686, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). Where

          a defense attorney makes "errors so serious that counsel was not functioning as the

              'counsel' guaranteed the defendant by the Sixth Amendment," the attorney's

          performance is constitutionally deficient. !d. at 687. Where that deficiency

              deprives the defendant of fair proceedings, the defendant has suffered prejudice

              because there is "a breakdown in the adversary process that renders the result

              unreliable." Id. Unreliable results caused by defense counsel's prejudicially

              deficient performance are constitutionally intolerable.

                      When determining whether a defense attorney provided effective assistance,

              the underlying test is always one of "reasonableness under prevailing professional

              norms." Id. at 688. While simple to state in theory, this test can be complicated to

              apply in practice. The court must engage in a fact-specific inquiry into the

              reasonableness of an attorney's actions, measured against the applicable prevailing

              professional norms in place at the time. Id. at 690. It is thus impossible to

              "exhaustively define the obligations of counsel [ ]or form a checklist for judicial

              evaluation of attorney performance." Id. at 688. Nevertheless, effective

              representation "entails certain basic duties," such as

                      a duty of loyalty, a duty to avoid conflicts of interest[,] ... the
                      overarching duty to advocate the defendant's cause and the more
                      particular duties to consult with the defendant on important decisions
                      and to keep the defendant informed of important developments in the
                      course of the prosecution. Counsel also has a duty to bring to bear

                                                         6
                                            
          In re Pers. Restraint ofTsai, No. 88770-5
          In re Pers. Restraint of Jagana, No. 89992-4


                      such skill and knowledge as will render the trial a reliable adversarial
                      testing process.

          I d.

                      It is against this backdrop that we consider whether Padilla applies

              retroactively under RCW 10.73.100(6) and Teague v. Lane, 489 U.S. 288, 109 S.

              Ct. 1060, 103 L. Ed. 2d 334 (1989). Under Teague, new constitutional rules of

              criminal procedure usually apply only to matters on direct review, but old rules

              apply to matters on both direct and collateral review. Whorton v. Bockting, 549

              U.S. 406, 416, 127 S. Ct. 1173, 167 L. Ed. 2d 1 (2007). Because it is impossible to

              exhaustively define a defense attorney's obligations under Strickland, cases that

              merely apply the ordinary test for ineffective assistance of counsel to new facts do

              not announce new rules for Teague purposes. Chaidez, 133 S. Ct. at 1107 (citing

              Strickland, 466 U.S. 668). As applied to Washington law, Padilla is just such a

              case.

                      In Chaidez, the Supreme Court held that Padilla did not merely apply the

              ordinary test for ineffective assistance of counsel; it first considered the threshold

              question of whether defense counsel has any constitutional duty to advise

              noncitizen defendants about the immigration consequences of pleading guilty. I d.

              at 1108. The notion that defense counsel has no such duty arose from a distinction

              many courts have drawn between direct and collateral consequences. Padilla, 559



                                                          7
                                                        
          In re Pers. Restraint ofTsai, No. 88770-5
          In re Pers. Restraint ofJagana, No. 89992-4


          U.S. at 365 & n.9. Immigration consequences were usually considered collateral

              and thus outside the scope of defense counsel's constitutional duty to advise. Id. at

              364-65. Padilla did not fully reject the direct-versus-collateral distinction but held

              it was not appropriate as applied to immigration consequences. Id. at 366.

                       This court first explicitly adopted the distinction between direct and

              collateral consequences in a 1980 case holding that habitual criminal proceedings

              were collateral consequences. State v. Barton, 93 Wn.2d 301,305, 609 P.2d 1353

              (1980). Within three years of Barton, our legislature did what Padilla ultimately

              did in 2010-it rejected the      direct-versus~collateral     distinction as applied to

              immigration consequences, declaring that a noncitizen defendant must be warned

              about immigration consequences before pleading guilty. 1 LAws OF 1983, ch. 199

              § 1(1), codified at RCW 10.40.200(1). To give effect to this statute, the standard

              plea form in CrR 4.2 was promptly amended to include a statement warning

              noncitizen defendants of possible immigration consequences. That warning

              statement is not, itself, the required advice; it merely creates a rebuttable


              1
               Contrary to the dissent's suggestion, we are not holding that the legislature has the authority to
              define the scope of constitutionally effective counsel. Rather, we are giving effect to our own
              precedent, which holds that a defense attorney has a basic duty to know and apply relevant
              statutes and professional norms, and the unreasonable failure to fulfill that duty is
              constitutionally deficient. E.g., State v. Kyllo, 166 Wn.2d 856, 862,215 P.3d 177 (2009); see
              also Kimmelman v. Morrison, 477 U.S. 365, 385, 106 S. Ct. 2574, 91 L. Ed. 2d 305 (1986)
              (deficient performance where counsel failed to file a timely suppression motion because he did
              not engage in any pretrial discovery and therefore was not aware of the evidence to be
              presented).


                                                                8
                                                     
              In re Pers. Restraint o.fTsai, No. 88770-5
              In re Pers. Restraint ofJagana, No. 89992-4


              presumption the defendant has been properly advised. RCW 10.40.200(2);

              Sandoval, 171 Wn.2d at 173.

                       RCW 10.40.200's plain language gives noncitizen defendants the

              unequivocal right to advice regarding immigration consequences and necessarily

              imposes a correlative duty on defense counsel to ensure that advice is provided.

              State v. Butler, 17 Wn. App. 666, 675, 564 P.2d 828 (1977) ("Beyond the

              defendant's power oflmowledge and intelligence, the duty to protect the defendant

              lies first and foremost with his attorney."). While defense counsel's duty to advise

              regarding immigration consequences is imposed by statute, "[r]easonable conduct

              for an attorney includes carrying out the duty to research the relevant law." State

              v. Kyllo, 166 Wn.2d 856, 862, 215 P.3d 177 (2009) (citing Strickland, 466 U.S. at

              690-91). In many cases 2 defense counsel's failure to fulfill his or her statutory

              duty may be due to an unreasonable failure to research or apply RCW 10.40.200,

              and there is no conceivable tactical or strategic purpose for such a failure.

                       Where an attorney unreasonably fails to research or apply relevant statutes

              without any tactical purpose, that attorney's performance is constitutionally

              deficient. See, e.g., id. at 865-69 (deficient performance where reasonably


              2
               There may be situations where defense counsel's failure to provide the advice required by RCW
              10.40.200 is objectively reasonable and thus not deficient. See People v. Pozo, 746 P.2d 523,
              529 (Colo. 1987). And of course, even if deficient, counsel's performance is not constitutionally
              ineffective unless it is also prejudicial. Kyllo, 166 Wn.2d at 862.


                                                              9
                                           
          In re Pers. Restraint ofTsai, No. 88770-5
          In re Pers. Restraint of Jagana, No. 89992-4


              adequate research would have shown that a former pattern jury instruction

              misstated the law on self-defense); State v. Aha, 137 Wn.2d 736, 745-46, 975 P.2d

              512 (1999) (deficient performance where reasonably adequate research would have

              prevented the possibility of conviction based on acts predating the relevant

              statute's effective date). Cf State v. Paredez, 2004-NMSC-036, 136 N.M. 533,

              101 P.3d 799, 805 (holding that the failure to advise a noncitizen defendant about

              immigration consequences as required by N.M. CODER. 5-303(E)(5) could be

              ineffective assistance); RPC 1.1 cmt. 2 ("Perhaps the most fundamental legal skill

              consists of determining what kind of legal problems a situation may involve, a skill

              that necessarily transcends any particular specialized knowledge."). Indeed, "[a]n

              attorney's ignorance of a point of law that is fundamental to his case combined

              with his failure to perform basic research on that point is a quintessential example

              of unreasonable performance under Strickland." Hinton v. Alabama, 571 U.S._,

              134 S. Ct. 1081, 1089, 188 L. Ed. 2d 1 (2014). The unreasonable failure to

              research and apply RCW 10.40.200 is as constitutionally deficient as the

              unreasonable failure to research and apply any relevant statute.

                      This resolves Padilla's threshold question as applied to Washington law.

              Padilla thus becomes a "garden-variety application[ ] of the test in Strickland' that

              simply refines the scope of defense counsel's constitutional duties as applied to a

              specific fact pattern. Chaidez, 133 S. Ct. at 1107. Because Padilla did not

                                                         10
                                               
          In re Pers. Restraint ofTsai, No. 88770-5
          In re Pers. Restraint ofJagana, No. 89992-4


          announce a new rule under Washington law, it applies retroactively to matters on

          collateral review under Teague.

                      2.      Padilla effected a significant change in Washington law

                      Whether a changed legal standard applies retroactively is a distinct inquiry

              from whether there has been a significant change in the law. An old rule whose

              new application significantly changes the law is unusual, but not impossible, as

              this case demonstrates. Padilla's application of the old Strickland test significantly

              changed state law by superseding Washington appellate cases that apparently

              foreclosed the possibility that defense counsel's unreasonable and prejudicial

              failure to fulfill his or her duties under RCW 10.40.200 could ever be

              constitutionally ineffective.

                              (a)   A "new" rule under Teague is not always the same as a
                                    "significant change" in the law under RCW 10.73.100(6)

                      There is unquestionably a substantial overlap between "new" Teague rules

              and "significant changes" in state law, but they are two separate inquiries: "RCW

              10. 73.1 00( 6) sets forth three conditions that must be met before a petitioner can

              overcome the one-year time bar: (1) a [significant] change in the law (2) that is

              material and (3) that applies retroactively." In re Pers. Restraint of Gentry, 179

              Wn.2d 614, 625,316 P.3d 1020 (2014). While we have used the Teague analysis

              and its definition of a "new" rule to determine whether a constitutional rule applies



                                                          11
                                             
          In re Pers. Restraint ofTsai, No. 88770-5
          In re Pers. Restraint of Jagana, No. 89992-4


          retroactively, id. at 626, we have never imported Teague's definition of a new rule

          into our analysis of whether there has been a significant change in the law.

                      In fact, we have always defined the two phrases differently. A significant

              change in state law occurs "where an intervening opinion has effectively

              overturned a prior appellate decision that was originally determinative of a material

              issue." In re Pers. Restraint of Greening, 141 Wn.2d 687, 697, 9 P.3d 206 (2000).

              By comparison, new rules for Teague purposes "are those that 'break[] new

              ground or impose[] a new obligation on the States or the Federal government

              [or] if the result was not dictated by precedent existing at the time the defendant's

              conviction became final."' State v. Evans, 154 Wn.2d 438, 444, 114 P.3d 627

              (2005) (alterations in original) (quoting Teague, 489 U.S. at 301). "If before the

              opinion is announced, reasonable jurists could disagree on the rule of law, the

              opinion is new." !d. (citing Beard v. Banks, 542 U.S. 406, 411, 124 S. Ct. 2504,

              159 L. Ed. 2d 494 (2004)).

                      Using different definitions for a "significant change" in state law and a

              "new" rule under Teague is not only fully supported by the plain language ofRCW

              10.73.100(6) and our own precedent, it also makes good sense in light ofthe

              different purposes these phrases serve in our analysis. The "significant change"

              language is intended to reduce procedural barriers to collateral relief in the

              interests of fairness and justice. Greening, 141 Wn.2d at 697 ("While litigants

                                                         12
                                              
              In re Pers. Restraint o.fTsai, No. 88770-5
              In re Pers. Restraint o.f.Jagana, No. 89992-4


              have a duty to raise available arguments in a timely fashion and may later be

              procedurally penalized for failing to do so ... they should not be faulted for having

              omitted arguments that were essentially unavailable at the time."). Meanwhile,

              Teague's broad definition of "new" rules that usually do not apply retroactively is

              intended to strengthen procedural barriers to collateral relief in the interests of

              finality and comity. Danforth v. Minnesota, 552 U.S. 264,279-81, 128 S. Ct.

              1029, 169 L. Ed. 2d 859 (2008).

                      A "significant change" in state law and a "new" constitutional rule of

              criminal procedure are different phrases with different meanings that serve

              different purposes. We will not conflate them. Gentry, 179 Wn.2d at 625; cf

              Commonwealth v. Sylvain, 466 Mass. 422, 433-34, 995 N.E.2d 760 (2013)

              (retaining the general Teague framework but declining to adopt the expanded

              definition of a "new" rule that was articulated after Teague).

                             (b)     Padilla significantly changed Washington law

                      It is true that in most cases simply applying the ordinary Strickland test to

              new facts will announce neither new rules nor significant changes in the law. See

              In re Pers. Restraint ofTuray, 150 Wn.2d 71, 83, 74 P.3d 1194 (2003) (Where an

              opinion "simply applies settled law to new facts, it does not constitute a significant

              change in the law."). However, Washington appellate cases issued before Padilla

              apparently foreclosed any possibility that the unreasonable, prejudicial failure to

                                                              13
   In rePers.                             
                        Restraint ofTsai, No. 88770-5
          In re Pers. Restraint ofJagana, No. 89992-4


          provide the advice required by RCW 10.40.200 could ever be ineffective assistance

          of counsel. Padilla superseded these decisions, significantly changing state law.

                 The first appellate case to explicitly consider whether RCW 10.40.200 has

          any implications on the constitutional effectiveness of defense counsel is State v.

          Holley, 75 Wn. App. 191, 876 P.2d 973 (1994). In that case, the Court of Appeals

          held that a reference hearing was required to determine whether the defendant's

          guilty plea was entered in violation ofRCW 10.40.200. Id. at 200-01. Even

          though it decided the case on statutory grounds, Holley chose to address the

          constitutional implications ofRCW 10.40.200 and summarily stated in dictum that

          there were none. ld. at 196-98. To support this proposition, Holley relied on State

          v. Malik, 37 Wn. App. 414, 680 P.2d 770 (1984). Malik was based on facts

           occurring before RCW 10.40.200's effective date and so did not consider the

           impact of that statute on the duties of defense counsel. State v. Littlefair, 112 Wn.

           App. 749, 767, 51 P.3d 116 (2002). As discussed above, with the enactment of

           RCW 10.40.200, the unreasonable failure to research and apply that statute became

           constitutionally deficient performance. Holley's dictum was thus erroneous.

                 The only decision of this court that touches on the issue presented here is In

           re Personal Restraint ofYim, 139 Wn.2d 581, 588, 989 P.2d 512 (1999).

           However, Yim dealt with a claim that the defendant received incorrect advice,

           rather than no advice, regarding immigration consequences. !d. Padilla is not

                                                        14
   In rePers.                             
                        Restraint ofTsai, No. 88770-5
          In re Pers. Restraint ofJagana, No. 89992-4


          limited to incorrect advice; it explicitly holds that providing no advice regarding

          immigration consequences is also deficient. Padilla, 559 U.S. at 370. Further, Yim

          discussed only the voluntariness of the defendant's plea without reference to the

          standard for determining ineffective assistance of counsel, and Yim did not

          consider RCW 10.40.200. Yim, 139 Wn.2d at 588-90 (citing State v. Ward, 123

          Wn.2d 488, 512-13, 869 P.2d 1062 (1994); Malik, 37 Wn. App. at 416). Yim's

          analysis does not address the issues presented where a noncitizen asserts his or her

          attorney unreasonably failed to provide any advice about the immigration

          consequences of pleading guilty as required by RCW 10.40.200.

                 Nevertheless, Washington appellate courts have routinely rejected the

          possibility that such a failure could ever be ineffective assistance of counsel. Each

          of those decisions relies on cases analyzing guilty pleas entered before the

          effective date ofRCW 10.40.200, Holley's erroneous dictum, or Yim's

           distinguishable analysis. See State v. Jamison, 105 Wn. App. 572, 591-92, 595, 20

          P.3d 1010 (2001) (citing Yim, 139 Wn.2d at 588; Holley, 75 Wn. App. at 198);

           State v. Martinez-Lazo, 100 Wn. App. 869, 876-77,999 P.2d 1275 (2000) (citing

           Yim, 139 Wn.2d at 588; Holley, 75 Wn. App. at 197; In re Pers. Restraint of

           Peters, 50 Wn. App. 702, 704, 750 P.2d 643 (1988)), abrogation recognized by

           Chaidez, 133 S. Ct. at 1109 n.8; Holley, 75 Wn. App. at 197-98 (citing Malik, 37

           Wn. App. at 416-17); Peters, 50 Wn. App. at 705 (noting the guilty plea was

                                                        15
   In rePers.                            
                        Restraint ofTsai, No. 88770-5
          In re Pers. Restraint o.f.Jagana, No. 89992-4


          entered before RCW 10.40.200's effective date); see generally Littlefair, 112 Wn.

          App. at 766-69 (discussing the history ofRCW 10.40.200, Malik, and its progeny).

          Padilla superseded the theory underlying these decisions--that "anything short of

          an affirmative misrepresentation by counsel of the plea's deportation consequences

          could not support the plea's withdrawal." Sandoval, 171 Wn.2d at 170 n.1. This

          was a significant change in Washington law.

          B.     Jagana is entitled to an evidentiary hearing on the merits

                 A significant, material, retroactive change in the law exempts a PRP from

          RCW 10.73.090(1)'s one-year time bar for collateral attacks. RCW 10.73.100(6).

          However, in light of the arguments currently presented for our review, only Jagana

          is entitled to an evidentiary hearing on the merits of his PRP.

                 J agana alleges that his trial attorney unreasonably failed to ascertain

          Jagana's immigration status and did not provide him with any guidance as to any

           possible immigration consequences of his guilty plea, and further alleges that these

           failures rendered Jagana's plea involuntary. These allegations, if true, would

           establish that Jagana did not receive effective assistance of counsel in deciding

           whether to plead guilty. As discussed above, Washington courts would have

           rejected Jagana's claim before Padilla was issued. Jagana's failure to raise this

           apparently unavailable argument cannot render his PRP procedurally barred.

           Greening, 141 Wn.2d at 697. He is entitled to an evidentiary hearing.

                                                          16
                                            
          In re Pers. Restraint ofTsai, No. 88770-5
          In re Pers. Restraint ofJagana, No. 89992-4


                      However, Washington courts have long recognized that where a defendant

          relies on his or her attorney's incorrect advice about the immigration consequences

              of pleading guilty, the defendant's plea may be rendered involuntary and

              withdrawn. Yim, 139 Wn.2d at 588. With the assistance of an attorney, Tsai filed

              a motion to withdraw his guilty plea in 2008, alleging his guilty plea was

              involuntary because his attorney incorrectly advised him about the immigration

              consequences. The trial court denied this motion, not because it was legally

              unav·ailable on the merits, but because the trial court decided it was untimely and

              not subject to equitable tolling. Perhaps the trial court erred in 2008, but Tsai did

              not appeal that decision and neither Padilla nor Sandoval addresses equitable

              tolling. Based on the arguments currently presented for our review, Tsai has not

              shown he is entitled to an evidentiary hearing on the merits of his PRP. See RAP

              16.4(d); Greening, 141 Wn.2d at 697.

                                                 CONCLUSION

                      This case is not a faceless one that bears no consequences. Numerous

              noncitizen defendants have benefited from the clear statutory requirement that

              defense counsel has a duty to advise them about the immigration consequences of

              pleading guilty. However, numerous meritorious claims that defense counsel

              unreasonably failed to fulfill this duty have been rejected based on the mistaken

              belief that RCW 10.40.200 has no constitutional implications. Now that this

                                                         17
                                          
          In re Pers. Restraint ofTsai, No. 88770-5
          In re .Pers. Restraint of Jagana, No. 89992-4


          mistaken belief has finally been corrected, holding such meritorious claims are

          procedurally barred would deprive many others of the opportunity to have the

          merits of their constitutional claims reviewed. In light of the legislature's long-

              standing commitment to ensuring noncitizen defendants understand the

              immigration consequences of conviction and this court's long-standing

              commitment to ensuring criminal defendants receive effective assistance of

              counsel, such an outcome would be unjust and fall short of the values underpinning

              our state statutory framework.




                                                          18
   In rePers.                  
                        Restraint ofTsai, No. 88770-5
          In re Pers. Restraint of Jagana, No. 89992-4




          WE CONCUR:




                                                         19
                                                


          In re Pers. Restraint ofTsai
          In re Pers. Restraint of Jagana




                                   No. 88770-5 (consolidated with No. 89992-4)


                      OWENS, J. (dissenting) -     In 1992, we adopted the United States Supreme

              Court's method for determining when a constitutional rule that arises out of new case

              law may apply retroactively. In re Pers. Restraint of St. Pierre, 118 Wn.2d 321, 326-

              27, 823 P.2d 492 (1992). The Court's method comes from Teague v. Lane, 489 U.S.

              288, 310, 109 S. Ct. 1060, 103 L. Ed. 2d 334 (1989), and under that method only

              settled constitutional rules apply retroactively. New constitutional rules of criminal

              procedure do not apply retroactively. Id. In this case, both Tsai and Jagana ask that

              we apply a constitutional rule that arose out of new case law-Padilla v. Kentucky,

              559 U.S. 356, 130 S. Ct. 1473, 176 L. Ed. 2d 284 (2010)-retroactively to them.

                      In Padilla, the United States Supreme Court held that if a defendant's attorney

              fails to advise the defendant of the immigration consequences of pleading guilty, it

              violates the defendant's right to the effective assistance of counsel under the Sixth

              Amendment to the United States Constitution. Id. at 374. Thus, the question under

              our retroactivity framework is whether that holding constituted a new constitutional
                                              
          In re Pers. Restraint ofTsai, No. 88770-5
          In re Pers. Restraint of Jagana, No. 89992-4
          Owens, J., Dissenting


          rule in Washington. To determine that, we must assess whether our courts interpreted

          the Sixth Amendment to require attorneys to advise their clients of the immigration

          consequences of pleading guilty prior to Padilla.

                      As I explain below, our case law shows that prior to Padilla, Washington

          courts had held that if an attorney failed to advise his or her client of the immigration

          consequences of pleading guilty, it was not a violation of the defendant's Sixth

          Amendment right to the effective assistance of counsel. Although some may disagree

              with those holdings, that was the law in Washington prior to Padilla. Thus, Padilla

              represented a new constitutional rule of criminal procedure in Washington. The

              United States Supreme Court came to this same conclusion when it resolved this exact

              question in the federal context. See Chaidez v. United States,_ U.S._, 133 S. Ct.

              1103, 1113, 185 L. Ed. 2d 149 (2013). Because Padilla is a new constitutional rule of

              criminal procedure, it cannot be applied retroactively to the petitioners.

                      The majority avoids this result by distorting the historical scope of Washington

              constitutional law regarding ineffective assistance of counsel. The majority relies on

              a Washington statute-RCW 10.40.200-to hold that Padilla represented a settled

              constitutional rule in Washington, and that Padilla may therefore be applied

              retroactively. That is mystifying, as Teague requires us to determine whether a

              constitutional rule of criminal procedure is retroactive, not a statutory rule. RCW

              10.40.200 tells us nothing about how the Sixth Amendment was interpreted in


                                                          2
                                                 
          In re Pers. Restraint ofTsai, No. 88770-5
          In re Pers. Restraint ofJagana, No. 89992-4
          Owens, J., Dissenting


          Washington prior to Padilla. Although the majority may believe that Washington

          courts should have interpreted the Sixth Amendment to require attorneys to advise

          their clients of the immigration consequences of pleading guilty because ofRCW

          10.40.200, that was not the reality of Washington constitutional law prior to Padilla.

                      It is understandable why the majority wants to avoid this difficult result, but it

          is compelled by our precedent adopting the Teague analysis. Unless and until we

          overturn our adoption of the Teague analysis, we are bound by it. Padilla represented

          a new constitutional rule of criminal procedure in Washington. Thus, it cannot be

              applied retroactively to the petitioners under Teague. I respectfully dissent.

                      1. Under Teague, New Constitutional Rules of Criminal Procedure Do Not
                         Apply Retroactively

                      Under Teague, "[u]nless they fall within an exception to the general rule, new

              constitutional rules of criminal procedure will not be applicable to those cases which

              have become final before the new rules are announced." 489 U.S. at 310. "Only

              when we apply a settled rule may a person avail herself of the decision on collateral

              review." Chaidez, 133 S. Ct. at 1107. A rule is new '"when it breaks new ground or

              imposes a new obligation' on the government." Id. (quoting Teague, 489 U.S. at

              301 ). Put differently, "a case announces a new rule if the result was not dictated by

              precedent existing at the time the defendant's conviction became final." Teague, 489

              U.S. at 301.



                                                            3
   In rePers.   ofTsai,
                                                         
                        Restraint       No. 88770-5
          In re Pers. Restraint of Jagana, No. 89992-4
          Owens, J., Dissenting


                 2. As the United States Supreme Court Has Held, Padilla Was a New Rule in
                    Jurisdictions (Like Washington) That Previously Held That Advice about
                    Immigration Consequences Was Categorically Removed from the Scope of
                    the Sixth Amendment

                 Prior to Padilla, both federal courts and our courts had concluded that an

          attorney's advice about the immigration consequences of pleading guilty was

          categorically removed from the scope of the Sixth Amendment. As the United States

          Supreme Court said, state and lower federal courts had "almost unanimously

          concluded that the Sixth Amendment [did] not require attorneys to inform their clients

          of a conviction's collateral consequences, including deportation." Chaidez, 133 S. Ct.

          at 1109. Washington was one ofthose states. See State v. Martinez-Lazo, 100 Wn.

          App. 869, 876-78, 999 P.2d 1275 (2000) (holding that Martinez-Lazo did not receive

          ineffective assistance of counsel because "a defendant need not be advised of the

          possibility of deportation," which is merely a collateral consequence). The United

           States Supreme Court recently analyzed whether Padilla created a "'new rule"' under

           Teague in Chaidez. 133 S. Ct. at 1107. Because our courts' interpretation of the

           Sixth Amendment was the same as the federal courts, our Teague analysis should

           mirror the United States Supreme Court's Teague analysis in Chaidez.

                 In Chaidez, Chaidez pleaded guilty to deportable offenses, but her attorney

           failed to advise her ofthe immigration consequences of pleading guilty. !d. at 1106.

           Her conviction became final in 2004. !d. In 2009, after immigration proceedings



                                                         4
    In rePers.                              
                         Restraint ofTsai, No. 88770-5
          In re Pers. Restraint ofJagana, No. 89992-4
          Owens, J., Dissenting


          commenced against her, she filed a writ of coram nobis 1 in federal district court,

          arguing ineffective assistance of counsel under the Sixth Amendment. !d. The Court

           decided Padilla while Chaidez's petition was still pending, and the Court granted her

          petition for certiorari to determine whether Padilla applied retroactively to her. Jd. at

           1106-07.

                 In finding that Padilla created a new rule (and thus that it could not be applied

           retroactively), the Court's analysis hinged on the distinction between defense

           counsel's duty to inform clients about deportation consequences as a matter of

           professional competence and defense counsel's requirements under the Sixth

           Amendment. See id. at 1108. The Court noted that "had Padilla merely made clear

           that a lawyer who neglects to inform a client about the risk of deportation is

           professionally incompetent," then Padilla would not have created a new rule. !d.

           Indeed, in Padilla, the Court noted that the plea form used by Kentucky trial courts

           already "provides notice of possible immigration consequences" and that many other

           states (including Washington) "require trial courts to advise defendants of possible

           immigration consequences." 559 U.S. at 374 n.15. However, in Chaidez, the Court




           1
             Chaidez filed a writ of coram nobis instead of habeas relief because she was no longer
           "'in custody"' and therefore could not seek habeas relief. Chaidez, 133 S. Ct. at 1106 n.l
           (citing 28 U.S.C. §§ 2255, 2241). The Court assumed without deciding that nothing in
           the case turned "on the difference between a coram nobis petition and a habeas petition."
           !d.

                                                        5
   In rePers.   ofTsai,
                                                          
                        Restraint       No. 88770-5
          In re Pers. Restraint ofJagana, No. 89992-4
          Owens, J., Dissenting


          noted that "Padilla did something more." 133 S. Ct. at 1108. Padilla considered

          whether "advice about deportation" was "'categorically removed' from the scope of

          the Sixth Amendment right to counsel because it involved only a 'collateral

          consequence' of a conviction, rather than a component of the criminal sentence." Id.

          (quoting Padilla, 559 U.S. at 366). In other words, Padilla broke new ground by

          determining that attorneys are required to inform their clients about the immigration

          consequences of pleading guilty under the Sixth Amendment.

                 As discussed above, Washington courts, like the federal courts and many other

          state courts prior to Padilla, "concluded that the Sixth Amendment [did] not require

          attorneys to inform their clients of a conviction's collateral consequences, including

          deportation." Id. at 1109; Martinez-Lazo, 100 Wn. App. at 876-78. Only Colorado

           and New Mexico held that the Sixth Amendment required attorneys to inform their

           clients of a conviction's collateral consequences. Chaidez, 133 S. Ct. at 1109 & n.9

           (citing People v. Pozo, 746 P.2d 523, 527-29 (Colo. 1987); State v. Paredez, 2004-

          NMSC-036, 136 N.M. 533, 539, 101 P.3d 799). Since our courts' interpretation of

           the Sixth Amendment was the same as the federal courts, our Teague analysis here

           should mirror the United States Supreme Court's Teague analysis in Chaidez. Thus,

           like the Supreme Court, I would hold that Padilla created a new rule in Washington

           and cannot be applied retroactively under Teague. The majority's conclusion to the

           contrary is erroneously based on statutory authority, as explained below.


                                                        6
   In rePers.   ofTsai,
                                                            
                        Restraint       No. 88770-5
          In re Pers. Restraint of Jagana, No. 89992-4
          Owens, J., Dissenting


                 3. The Majority Fundamentally Errs by Conflating Statutory and
                    Constitutional Authority

                 As discussed above, Washington has long required trial courts and attorneys to

          inform defendants of the immigration consequences of pleading guilty as a matter of

          practice and professional competence pursuant to a statute. However, we never

          required that practice under the Sixth Amendment until we decided State v. Sandoval,

           171 Wn.2d 163, 249 P.3d 1015 (2011), in light of Padilla. The majority

          fundamentally errs by giving a statutory attorney practice standard the same legal

          authority as a constitutional attorney practice standard for Teague retroactivity

          purposes. That is simply not correct under Teague. To determine retroactivity under

           Teague, we must assess whether a constitutional rule of criminal procedure is settled

           or new, not whether a statutory rule is settled or new.

                 In 1983, our legislature passed a bill requiring that defendants be advised of

           immigration consequences before pleading guilty. LAWS OF 1983, ch. 199, § 1(2)

           (currently codified as RCW 10.40.200(2)). That being said, our courts have

           consistently held "that a deportation proceeding that occurs subsequent to the entry of

           a guilty plea is merely a collateral consequence of that plea." In re Pers. Restraint of

           Yim, 139 Wn.2d 581, 588, 989 P.2d 512 (1999). Accordingly, before Padilla and

           Sandoval, our courts had concluded that the Sixth Amendment did not require

           attorneys to inform their clients of a conviction's collateral consequences, including



                                                         7
                                                
          In re Pers. Restraint ofTsai, No. 88770-5
          In re Pers. Restraint of Jagana, No. 89992-4
          Owens, J., Dissenting


          deportation. See Martinez-Lazo, 100 Wn. App. at 876-78 (holding that Martinez-Lazo

          did not receive ineffective assistance of counsel because "a defendant need not be

          advised of the possibility of deportation," which is merely a collateral consequence).

          As discussed above, we did not recognize that the Sixth Amendment required

              attorneys to give competent advice about deportation consequences until Sandoval, in

              light of Padilla. See Sandoval, 171 Wn.2d at 169-71.

                      The majority fundamentally errs by asserting that in 1983, "our legislature did

              what Padilla ultimately did in 201 0-it rejected the direct-versus-collateral distinction

              as applied to immigration consequences, declaring that a noncitizen defendant must be

              warned about immigration consequences before pleading guilty." Majority at 8. The

              legislature did not reject the "direct-versus-collateral distinction" in enacting what is

              now RCW 10.40.200 because it did not (and does not) have the constitutional

              authority to declare what the Sixth Amendment means for determining what

              constitutes ineffective assistance of counsel-that is our job. Marbury v. Madison, 5

              U.S. (1 Cranch) 137, 176, 2 L. Ed. 60 (1803) ("It is, emphatically, the province and

              duty of the judicial department, to say what the law is."). Although the legislature can

              set practice standards for attorneys, only Washington courts can determine whether an

              attorney's violation of a legislative standard constitutes ineffective assistance under

              the Sixth Amendment. And in Washington, as discussed above, our courts had decided

              that an attorney failing to give advice about immigration consequences (as required by


                                                           8
   In rePers.                                
                        Restraint ofTsai, No. 88770-5
          In re Pers. Restraint of Jagana, No. 89992-4
          Owens, J., Dissenting


          RCW 10.40.200) was categorically removed from the scope of the Sixth Amendment.

          Martinez-Lazo, 100 Wn. App. at 876-78.

                 Despite the existence ofRCW 10.40.200(2), the Court of Appeals' decision in

          Martinez-Lazo accurately reflected the scope of Washington constitutional law prior

          to Padilla. Even Martinez-Lazo "acknowledge[ d) the general rule in Washington that

          deportation is a collateral consequence"; instead, he argued that because "his

          deportation [was] certain, [it was] therefore no longer a collateral consequence." !d.

          at 87 6-77. Martinez-Lazo' s argument eschewing the distinction between direct and

          collateral consequences in the deportation context was not recognized until Padilla

          and Sandoval. Thus, although Washington statutory law provided that attorneys were

          required to inform their clients of immigration consequences, it was not a

          constitutional requirement under our state courts' interpretation of the Sixth

          Amendment. That distinction should be dispositive of our Teague analysis-we are

           determining whether a constitutional rule of criminal procedure is retroactive, not a

           statutory rule.

                  It should be evident from the majority's own citations that it has no authority to

           support its holding. The only pre-Padilla case the majority cites that actually held

           that it was ineffective assistance of counsel for an attorney to fail to advise his or her

           client of the immigration consequences of pleading guilty is from New Mexico.

           Paredez, 136 N.M. 533. As noted above, that is one of the two states the United


                                                         9
   In rePers.                               
                        Restraint ofTsai, No. 88770-5
          In re Pers. Restraint of Jagana, No. 89992-4
          Owens, J., Dissenting


          States Supreme Court discussed in Chaidez that did not consider deportation to be a

          collateral consequence. 133 S. Ct. at 1109 & n.9.

                 Thus, I would conclude that Padilla created a new rule in Washington, and I

          would therefore hold that the rule imposed by Padilla is not retroactive under Teague.

          Accordingly, I would find the petitioners' personal restraint petitions time barred.

                                                 CONCLUSION

                 I recognize that "[t]his case is not a faceless one that bears no consequences."

          Majority at 17. But we are a court of law, and we are required to faithfully apply our

          precedent. Our cases have consistently applied the Teague analysis to decide whether

          constitutional rules apply retroactively. Under a proper Teague analysis here, we do

          not look to whether our courts should have been interpreting the Sixth Amendment to

          require attorneys to inform their clients of the deportation consequences of pleading

          guilty. Rather, we must assess how our courts actually interpreted the Sixth

           Amendment and then decide whether Padilla broke new ground from our courts' prior

           approach. Prior to Padilla, our courts had concluded that the Sixth Amendment did

           not apply to an attorney's advice about the immigration consequences of pleading

           guilty. Thus, Padilla created a new rule in Washington. I would therefore hold that

           Padilla may not be applied retroactively under Teague. Accordingly, I would find

           Tsai's and Jagana's personal restraint petitions time barred and affirm the Court of

           Appeals.


                                                         10
   In rePers.    ofTsai,
                                                  
                        Restraint        No. 88770-5
          In re Pers. Restraint ofJagana, No. 89992-4
          Owens, J., Dissenting




                                                        11